AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                          Page I ofl   \   5
                                          UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                                                                       (For Offenses Coinmitted On or After November 1, 1987)
                                     v.

                                  Simon Coria-Garcia                                   Case Number: 3:19-mj-22227

                                                                                       Kris J. Kraus
                                                                                       Defendant's Attorney


REGISTRATION NO. 85531298

THE DEFENDANT:
 l:8l pleaded guilty to count(s) 1 of Complaint
                                             ---~-------------------------
 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                         Nature of Offense                                                                Count Number(s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                       1

 D The defendant has been found not guilty on count( s)
                                                                                 -----------~-------
 0 Count(s)                                                                             dismissed on the motion of the United States.

                                                                                                                                                                 -
                       -----------------~



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                      ~   TIME SERVED                            D ---------~days

  l:8l Assessment: $10 WAIVED l:8l Fine: WAIVED
  0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                                                                   charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Monday, June 3, 2019
                                                       ~;:;l   l   i~:   MJ ---"';ate of Imposition of Sentence
                         ~-~                      ·~
Received       " ou7, ("'" '~-/
                         _ _ _""_---_·    -+--~. JUN 0 3 201~                             0   BU ROBERT N. BLOCK
                                                                                        ITED STATES MAGISTRATE JUDGE
                                            sou-g·.~·1•f< u~ c:sTFi1cr cou·-,T
                                            BY   .1EHri o1~1R1c r OF CALIFORNIA
                                                                            DEPUTY

 Clerk's Office Copy                                                                                                               3: l 9-mj-22227
